Case 2:16-cv-01081-MJH-CRE Document 431 Filed 05/10/21 Page 1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALTON D. BROWN, )
Plaintiff,
v. ) Civil No. 16-1081
TOM WOLE, et. al, )
Defendants.
ORDER

Before the Court is an appeal, ECF No. 429, filed by Plaintiff Alton D. Brown, requesting
review of the Magistrate Judge’s April 21, 2021 Order, ECF No. 422, resolving Mr. Brown’s
Request for Clarification Regarding Filing Fees Owed to the Court, ECF No. 418. Mr. Brown
raised concerns about the validity and appropriateness of requiring him to pay the filing fee for
both Civil Action No. 16-1081 and Civil Action No. 17-321. He raised this concern because ,
Civil Action No. 17-321 was consolidated with Civil Action No. 16-1081. Mr. Brown’s
contends that because Civil Action No. 17-321 was deemed a “supplement” to the complaint at
Civil Action No. 16-1081, there is only a single existing case for which a filing fee is due. The
Magistrate Judge answered this concern by finding that “Mr. Brown is obligated to make
payments in accordance with § 1915(b)(2) until the filing fee of $350 in each case is paid in
full.” ECF No. 422, at 3.

On appeal, Mr. Brown cites the Magistrate Judge’s alleged refusal to address several
issues raised in his Motion for Clarification. Although the Magistrate Judge did not provide a
point-by-point response to Mr. Brown’s Motion, the Magistrate Judge’s Order provides answers
to Mr. Brown’s questions and concerns. Pursuant to the Order, the Magistrate Judge found that
there are two separately filed actions for which a filing fee is due and that Mr. Brown must pay

the filing fees at both the 2016 and 2017 cases.
Case 2:16-cv-01081-MJH-CRE Document 431 Filed 05/10/21 Page 2 of 4

It is true that the Magistrate Judge did not directly respond to Mr. Brown’s assertion of
his belief that no filing fees are due on the 2017 case because it was subsequently deemed a
supplement to the 2016 case. Mr. Brown appears to contend that by treating the 2017 cases as a
“supplement” to the 2016 case, the 2017 case is not actually a “consolidated” case. This is
inaccurate. The 2017 case was consolidated with the 2016 case in accordance with Federal Rule
of Civil Procedure 42(a) upon motion of the Defendants. Said Motion to Consolidate was filed
eight months after the 2017 case was initiated. ECF No. 29, at Civil Action No. 17-321.
Following consolidation, the Magistrate Judge’s case management decision provided for
efficiency and clarity for future processing of the consolidated cases. Consolidating a case with
another case for convenience and economy does not destroy the consolidated case of its identity.
In re Community Bank of N, Virginia, 418 F.3d 277, 298 n.12 (3d Cir. 2005) (Consolidation
“does not merge the suits into a single cause, or change the rights of the parties, or make those
who are parties in one suit parties in another”). Mr. Brown’s assertions to the contrary do not
alter the fact that it was he who filed two separate actions that were thereafter consolidated for
convenience, efficiency, and economy.

Next, Mr. Brown’s payments are being applied to the filing fee for the 2017 case before
paying the filing fee in the 2016 case because of the timing of the relevant orders in each case.
Pursuant to 28 U.S.C. § 1915, Mr. Brown was granted leave to file his 2017 Complaint on May
31, 2017 and he was ordered to begin payment of the filing fee. ECF No. 4, at Civil Action No.
17-321. The Order granting leave to file the 2016 Complaint, with its direction that Mr. Brown
was to pay the filing fee on that case, was not issued until August 31, 2017. ECF No. 15, at Civil

Action No. 16-1081. Thus, payment towards the 2017 case filing fees began first.
Case 2:16-cv-01081-MJH-CRE Document 431 Filed 05/10/21 Page 3 of 4

Finally, to the extent that Mr. Brown challenges the Magistrate Judge’s ruling that he is
required to pay both filing fees, the Court finds no error. The Magistrate Judge concluded:

The Prison Litigation Reform Act has a single-case focus. It specifically provides

that a prisoner bringing a civil action or appeal IFP is required to pay the full

amount of the filing fee, although the filing fee may be paid in “increments” or

“installments.” 28 U.S.C. § 1915(b)(1). Upon consideration of the statute, both its

language and purpose, the Court concludes that Mr. Brown is obligated to make

payments in accordance with § 1915(b)(2) until the filing fee of $350 in each case

is paid in full. See Bruce v. Samuels, 577 U.S. 82 (2016).
ECF No, 422, at 3. The Magistrate Judge is correct. Pursuant to statue, “The clerk of each
district court shall require the parties instituting any civil action, suit or proceeding in such court,
whether by original process, removal or otherwise, to pay a filing fee of $350,.... 28 U.S.C. §
1914(a). A prisoner who “brings a civil action... in forma pauperis, . . . shall be required to pay
the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1). Such prisoners, however, are permitted
to satisfy payment of the filing fee through partial payments. 28 U.S.C. § 1915(b)(1) & (2).
The Bruce case cited by the Magistrate Judge is directly on point. In Bruce, the Supreme Court
held “that monthly installment payments, like the initial partial payment, are to be assessed ona
per-case basis. Nothing in §1915’s current design supports treating a prisoner’s second or third
action unlike his first lawsuit.” Bruce, 577 U.S. at 85.

The Magistrate Judge’s Order is not clearly erroneous, contrary to law, or an abuse of
discretion, Accordingly, Mr. Brown’s Appeal of the Magistrate Judge’s Memorandum Order is
denied,

IT IS SO ORDERED this 10th day of May 2021.

 
 
  

 

MarilyrJ ‘E oran .
United States District Court Judge
cc:

Case 2:16-cv-01081-MJH-CRE Document 431 Filed 05/10/21 Page 4 of 4

Alton D. Brown, pro se
DL-4686

~ SCI Fayette
48 Overlook Drive
LaBelle, PA 15450-1050
(via U.S. First Class Mail)
